Citation Nr: 1232816	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected nephrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 1988 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for hypertension, to include as secondary to her service-connected right kidney failure/nephrectomy.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to an October 1989 in-service treatment record, the Veteran had a blood pressure reading of 110/66.  She was also noted to be experiencing right flank/abdominal pain since the previous day.  Another treatment note from the same day reflects a blood pressure reading of 147/91.  A service treatment record from September 1996 again notes back pain around the kidney area.  Another September 1996 record reflects that a cyst was seen on the right kidney.  The Veteran was diagnosed with pyelonephritis and multicystic right kidney by ultrasound.  Further studies revealed virtually no function of the right kidney.  The Veteran's blood pressure was recorded as 141/93 in September 1996.  However, a subsequent treatment record from October 1996 notes a blood pressure reading of 114/80 and 104/70.  The Veteran underwent a right nephrectomy in November 1996.  Therefore, while there are records of elevated blood pressure during military service, it is not clear whether this is representative of a chronic disability.  

Following her separation from active duty, the Veteran reported during her previous VA examination of October 2007 that her hypertension was first diagnosed when she was 34 years of age.  Based on the Veteran's date of birth recorded in her DD-214, this would have been approximately 2004.  A VA treatment record dated November 2003 does reflect a blood pressure of 120/80 and the Veteran denied a history of high blood pressure upon treatment in January 2004.  Upon treatment in November 2004, however, the record reflects that the Veteran had a diagnosis of hypertension.  Therefore, it does appear that this condition was first formally diagnosis in 2004.  

As already noted, the Veteran was previously afforded a VA examination regarding the etiology of her hypertension in October 2007.  According to the VA examiner, neither the Veteran's right kidney condition nor her right nephrectomy was the cause of her hypertension.  The examiner explained that the Veteran reported reading something on the Internet about how polycystic kidney disease could cause hypertension.  The examiner noted that the Veteran did not have polycystic kidney disease, but instead, a non-functioning right kidney with some cysts, and thus, her kidney failure was not related to her hypertension.  This is the only rationale provided by the examiner.  

In light of the above opinion, the Board finds that an additional VA examination must be afforded to the Veteran.  It would appear that the examiner is limiting the scope of his analysis to the one possible cause of hypertension the Veteran herself found while doing Internet research.  The examiner did not discuss why kidney disability with multiple cysts and a subsequent nephrectomy might not, in and of themselves, result in hypertension.  Furthermore, the examiner did not offer any opinion as to whether the Veteran's current hypertension may have been aggravated or worsened as a result of her previous right kidney disease and nephrectomy.  Therefore, a new VA examination is necessary in which a more thorough opinion as to etiology is provided.  

In addition, the record reflects that the Veteran was receiving treatment from the Fort Eustis Rail Primary Care facility.  However, the most recent record of treatment is dated September 2005.  Records prepared since this time should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Records from the Fort Eustis Rail Primary Care facility prepared since September 2005 should be obtained and incorporated into the claims file.  If the Veteran indicates that she is now receiving treatment at a different facility, VA should then attempt to obtain all relevant records from these facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of her hypertension.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner during or before the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and address the following.  

The examiner should opine as to whether it is at least as likely as not (i.e. at least a 50-50 probability or greater) that the Veteran's hypertension is 1) due to or 2) aggravated by her service-connected right kidney disability/nephrectomy.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

If the examiner determines that hypertension is not due to or aggravated by the Veteran's service-connected right kidney failure/nephrectomy, the examiner should opine as to whether it is at least as likely as not (i.e. at least a 50-50 probability or greater) that this disability manifested during, or as a result of, active military service.  In addressing this question, the examiner should address the blood pressure readings noted in the Veteran's service treatment records.

The examiner should also state whether it is at least as likely as not (i.e. at least a 50-50 probability or greater) that hypertension manifested within one year following the Veteran's October 1997 service discharge.  

A complete rationale must be provided for all opinions offered.  This rationale must be based on the Veteran's lay statements, service treatment records, postservice treatment records, sound medical principles and examination findings.  If an opinion cannot be given without resort to speculation, the reason for such finding must be clearly reported.

3.  Following the above development, if the decision remains adverse, issue a supplemental statement of the case and give the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


